PHILLIPS, Judge.
In arguing that the trial judge should have required the State to reveal the identity of the drug user who accompanied Officer Henderson, defendant characterizes that person as an “informant” whose knowledge was crucial to Henderson’s ability to identify the seller of the cocaine. But all the evidence tends to show that the undisclosed person was not an “informant,” but a “cool face” used by the police to make it appear that the buyer was “safe.” According to the voir dire and other testimony of the officers the “cool face” neither provided information about defend*478ant’s drug selling activities, nor directed them to the place where the drug purchase was made, nor assisted in the identification of the defendant later. But even if the ruling was error, it was not prejudicial error, because there is no indication whatever that defendant could have defended the case more effectively if he had known who the “cool face” was, see State v. Cameron, 283 N.C. 191, 195 S.E. 2d 481 (1973); State v. Boles, 246 N.C. 83, 97 S.E. 2d 476 (1957), and the contention is therefore overruled.
Nor do we see any prejudicial error in the court’s refusal to permit defendant to inspect the notes of SBI Agent Bowman after Officer Kearney testified. First, G.S. 15A-903(f) does not apply to his motion, as defendant argues, because according to the evidence Kearney neither made nor adopted the notes, as that rule requires, but only used them to refresh his memory as to the times involved, which was not a critical factor in the State’s case. The only critical factor in the case was Henderson’s identification of the defendant and since Bowman was 100 yards away when Henderson allegedly saw the defendant and did not participate in the identification, it seems unlikely that her notes were material to that issue. Under the circumstances defendant’s access to the notes was governed by Rule 612, N.C. Evidence Code, which authorizes the court in its discretion to permit an adverse party to examine writings used by a witness to refresh his memory before testifying. But since the notes are not in the record we have no basis for concluding either that they would have materially benefited defendant or that the court abused its discretion in not permitting defendant to examine them.
No error.
Judges Cozort and Greene concur.